 

10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

Case 2:17-cV-00961~JLR Docurnent 65 Fi.le'd 03/13/19 Page 1 of 15

HON. JA|V|ES L. ROBART
JANET Ni_. HERO.LD
Regional So|icitor
BRUCE L. BROWN
Associate Regionai So|icitor
AB|GAIL G. DAQUIZ
Sr. Trial Attorney (WSBA #35521)
l\/|. ANA HERMOS|LLO
Tria| Attorney
Office of the So|icitor
United States Departme'nt of Labor
300 Fifth Avenue, Suite 1120
Seatt|e, WA 98104
Te|ephone: (20'6) 757~6753
Facsimi|e: (206) 757-6761
daquiz.abigai|@do|.gov
Attorneys for the Plaintiff
Secretary of Lai:)or

UNlTED` STATES Dl'STRlCT COURT
WESTERN DlSTRlCT OF WASHINGTON

R.'ALEXANDER ACOSTA,' Secretary of Case No.: 2:17-CV-00961-JLR'
Labor, United States Department of Labor,

P|aintiff,

 

m ORDER

HOA- SALON ROOSEVELT, |NC., a
Washington corporation, HOA. SALON
BALLARD, |NC., a Washington corporation_,
TH'UY NI|CHELLE NGUYEN PRA.V|TZ, an
individual and managing agent of the
Corporate Defendants, ER|C PRAV|TZ, an
individual and managing agent of the
Corporate Defendants,

Defendants.

 

 

CONSENT JUDG|V|ENT U.S. Departrnent of Labor, Office ofthe So!icitor
PAGE _ 1 300 Fiffh AVel'iLie, Suife 1120, Seatt|e, WA 98104
(phone) 206-757_6762

(faCSimile) 206~757-6761

 

 

 

10
11
12
13
14

15

16-

17
18
19
20
21

22

 

 

` Case 2:17~cv-00961-JLR Docurnent 65 Filed 03113/19 Page 2 0115

Plaintifi, R. ALEXANDER ACO'STA, Secretary of Labor, United States

`Department of Labor (“P|aintif-i” or the “Secretary”)1 and Defendants HOA SALON

ROO'SEVELT, INC.1 a Washington corporation, HOA SALON BALLARD, lNC., a
Washington corporation, THUY l\/llCHELLE NGUYEN PRAVITZ, an individual
and managing agent of the Corporat-e Defendants, ER|C PRAV|TZ, an individual
and managing agent of the Co'rporate Defendants, have agreed to resolve the
matters in controversy in this civil action, and consent to entry of this Consent
Judgment and Order (“Consent Judgment” or “Judgment”) in accordance
herewith.

l. STATE|V|ENTS BY THE PART|ES
1. On June 22, 20'17, the,Secretary filed a Complaint in this Court

alleging that Defendants violated provisions of Sections 6-, 7, 11(0), 15(a)(2) and
(5) of the Fair Labor Standards /-\ct (“FLSA” or the “Act”), 29 U.S.C. §§ 2-06, 207,
211(c), 215(3)('2) and (5).

2. On Jan. .25, 2018, Defendants filed an Ansvver to the Secretary’s
Cornp|aint.

3. Defendants agree herein to resolve all allegations of the Secretary’s
Comp|aint.

4. D'efendants admit that this Court has jurisdiction over the parties and
subject matter of this civil action and that venue lies in the United States District

Court for the Western District of Washington.

CONSENT JUDGl\/|ENT U.S. Depa¢tment of L.abor, Otfice of the Solicitor
pAGE _ 2 l 300 Fitth Avenue, Suite 1120, Seattle, VVA 98104
(phone) 206-757-6762

(facsirn`l|e) 206-757~6761

 

 

 

10
11
12
13
14
15
16
17
18
19
_ 20
21

22

 

 

Case 2:1.7~cv-00961-JL'R Document 65 Filed 03/13/19 Page 3 of 15

5. Defendants and the Secretary agree to the entry of this Consent
Judgment Without contest.

6. Defendants acknowledge that Defendants and all individuals and
entities acting on their behalf or at their direction have notice of, and understand,
the provisions of this Consent Judgment..

7. Defendants admit that they have been or have operated a unified '
nail salon/spa operation under common control in Washington, and that, as such,
Defendants are or have operated an “enterprise” Within the meaning_of FLSAV
Section 3(r), 29 U.S.C. § 203(r). l

8. Defendants ER|C PRAVlTZ and Nl|CHEl_LE NGUYE_N PRAVlTZ
admit that they have functioned as individual employers by acting directly or
indirectly in the interest of Defendants HOA SALON BALLARD, lNC. and HOA
SALON ROOSEVELT, lNC. in relation to their employees Within the meaning of
FLSA Section 3(d), 29 U.S.C. § 203(d).

9. Defendants admit that this enterprise is engaged in commerce or in
the production of goods for commerce Within the meaning of Section 3(s)(1)(A) of
the FLsA, 29 u.s_c. § 20'3(3)-(1)(/1\). '

ll. FlNDlNGS OF FACT AND CONCLU`S|ONS OF LAVV
' 1. On June 22, 2017, the Secretary filed a Complaint in this Court
alleging that Defendants violated provisions of Sections 6, 7, '11(c),15(a)(2) and

(5) Of the FLSA, 29 U.S.C. §§ 206, 207, 211(0), 215(3)(2) and (5).

CONSENT JUDGN|ENT U.S. Department of Labor, Office of the Solicitor
PAGE .. 3 ' 300 Fifth A\i'enue, Su`lte 1120, Seattle', WA 981_04
(phone) 206-757-6762

(faCSim'lle) 206-757-676`1

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21

`22

 

 

case 2:17-cv-00961~JLR oosumem ss erred 03/13119 eage- 4 01 15

2. On'January 25, 2018, Defendants filed an Answer to the Secretary’s
Complaint 1

3.. Defendants hereby WithdraW their defenses to the Secretary’s
Complaint

4. This Court has jurisdiction over the parties and subject matter of this
civil action and that venue lies in the United States District Court for the Western
District of Washington.

5. Defendants and the Secretary have agreed to the entry of this
Consent Judgment Without contest and to resolve the Secretary’s claims.

6. Defendants and all individuals and entities acting on their behalf or
at their direction have notice of, and understand, the provisions of this Consent
Judgment.

7_. Defendants have operated a unified nail salon/spa business
operation under common control in Washin_g.ton, and that, as such, Defendants
are or have operated an “enterprise" Within the meaning of FLSA Section 3(r), 29
u.s.c_. § 2'03(1). l

8. This enterprise is engaged in commerce or in the production of
goods for commerce Within the meaning of Section 3(s)(1)(A) of the FLSA, 29
U.S.C. § 203(3)(1)(A)_.

9. Defendants ER|C PRAV]TZ and lVllCHELLE NGUYEN PRAVITZ
have functioned as individual employers by acting directly or indirectly in the

interest Of Defendants HOA SALON BALLARD, lNC. and HOA SALON

CONSENT JUDGMENT U.S. Department of !_abor, Office of the Solicitor
pAGE _ 4 300 Firrh Avenue, suite 1120, seattle, va 93104
(phone) 206-757_6762

(fEiCSim'lie) 206-757~5761

 

 

 

10
11

12

137

14
15
16
17
18
19
20
21

22

 

 

Case 2:17-cv-00961-JLR Document 65 Filed 03!13!19 Page 5 of 15

ROOSEVELT, lNC. in relation to their employees within the meaning of FLSA
Section B(d), 29 U.S.C. § 203(d)'.
lll. JUDGN|ENT
Therefore, upon the agreement of the parties to this action,

A. injunctive Reiief

lT lS HEREBY ORDERED,7 ADJUDGED, AND DECREED that, pursuant
to Section 17 of the FLSA, Defendants l-iOA SALON ROOSEVELT, lNC., HOA
SALON BALLARD, l`NC., lVllCHELLE NGUYEN PRAV|TZ, and ER|C PRAViTZ,
their officers, agents, servants, employees1 successor companies, parties in
interest, and all persons-and entities acting at their direction or in concert or
participation with them, are permanently enjoined and restrained from violating
the provisions of the FLSA,inciuding through any .of the following manners:

1. Defendants shall not, contrary to Sections 6 and 15(a)(2) of the
FLSA, pay any of their employees who in any workweek are engaged in
commerce or in the production of goods for commerce o.r who are employed in
an enterprise engaged in commerce within the meaning of the FLSA, wages at a
rate less than the applicable minimum wage.

2. Defendants shall not, contrary to Sections 7 and 15(a)(2) of the
FLSA, pay any of their employees who in any workweek are engaged in
commerce or in the production of goods for commerce or who are employed in

an enterprise engaged in commerce within the meaning of the FLSA, less than

CONSENT JUD'Gi\/iENT U.S. Department of Labor, Office of the Solicitor
p-AGE _ 5 300 Fifth Avenue, Suite 1120, Seattle, WA 98104
(pi'lOne) 206-757-6762

(faCSil‘niie) 206-757~6761

 

 

 

10
11
12
13
14
15
16

`17
18
19
20
21

22

 

 

Case 2:17-cv-00961-JLR Document 65 Filed 03/13/19 Page 6 of 15

one and a half times the particular employees regular hourly rate for hours in
excess of 40 hours in a workweek.

.3. Defendants shall not, contrary to Sections 11(c) and 15(a)(5) of the
FLSA, fail to make, keep, and preserve accurate records of their employees and
of the Wages, hours and other conditions and practices of employment
maintained by them, as prescribed by the regulations issued, and from time to
time amended, pursuant to Section 11(c) of the FLSA and found in 29 C.F.R.
Part 515, including for employee`, the accurate number of hours worked each day
and each workweek, the emplo'yee’s regular hourly rate of pay, total daily or
Weekly earnings, overtime rate of pay, total premium pay for overtime hours and
identification of each deduction made from the employees’ earnings along with a
description of the basis/reason and method of calculation of the deductionl

a. lt is understood that in maintaining accurate hours worked
includes any deductions for unpaid meal periods must meet
the requirements of 29 CFR § 785.19, which states: “Bonafide
meal periods do not include coffee breaks or time for n
snacks. These are rest pe'riods. The employee must be
commerer relieved from duty for the purposes of eating
regular meals. Ordinariiy, 30 minutes or more is long enough
for a bonafide meal period.'"

b. For the purposes of‘this consent decree, rest periods are

defined by 29 CFR § 785.18; and as prescribed by that

CONSENT JUDGi\/'iENT . U.S. Department of Labor, Office of the So|icitor `
PAGE _ 6 300 Fii°th Avenlle', SLlife 1120, S€ai'fie, WA 98104
(phone) 206-757»6762

(facsimi|e) 206~757~5761

 

 

 

10
11
12
13
14
15
16
17
18
19
720
21

22

 

 

Case 2117-cv-00961-JLR Documen:t 55 Filed 03/13/19 Page 7 of 15

section, “Compensable time of rest periods may notice offset
against other working time such as compensable Waiting time
or on-call time."

c'. The parties understand that the following methods may be
used to ensure that rest and meal periods are taken, and
accurately recorded:

i. Scheduling employee meal periods and rest pe'riods,
and recording if meal periods are not taken and
7 maintaining those records for 2 years';
iii l\/laintaining tip sheets where such documents record
that a meal period was not taken; or
iii. Havi-ng employees clock in and out for meal periods on
TimeTracker, Time Stationr or similar software.

4. Defendants shall not request, solicit, suggest, or coerce, directly, or
indirectiy, any employee to return or to offer to return to the Defendants or to
someone else for the Defendants, any money i_n the form of cash', check, or any
other form, for wages previously due or to become due in the future to said
employee under_the provisions of this judgment, or the FLSA.

5. Defendants l-iOA SALON ROOSEVELT1 lNC., H-OA SALON
BALLARD, lNC., l\/ilCHELLE NGUYEN PRAV|T.Z, and ER|C PRAV|TZ, jointly
and severaiiy, shall not withhold payment of $22,7`50, which constitutes back

wages owed to their employees

CONSENT JUDGi\/iENT U.S. Department of Labor, Office of the Solicitor
PAGE - 7 300 Fifth Avenue, Suite 1120, Seattle, V\lA 98104
(phone} 206-757-6762

(facsirniie} 206-757-5761

 

 

 

7 10
11
12
13
14
15
16
17
16
19
20
21

22

 

case 2:17-6\/~00961~JLR oecumem 65 riles 03113/19 Page s 0115

B. Monetary Provisions
PURSUANT TO THE PART|ES’ AGREENIENT, JUDGMENT iS HEREBY
ENTERED, pursuant to Section 1_6(c) and (e) of the FLSA, 29 U.S.C. § 216'(0)
and (e), in favor of the Secretary as a judgment owed to the United States of
America and against Defendants HOA SALON ROOSEVELT, |l\|C., HOA SALON
BALLARD, lNC., i\/l|C|-|ELLE NGUYEN PRAV|TZ, and ER|C PRAV|TZ, jointly
and severally, in the amount of $50,000, which consists of $22,750 owed to its
employees as unpaid wages, $22,750 owed to its employees in liquidated
damages; and $4,5'00 in civil money penalties
1. Defendants desire to satisfy their monetary obligation in the following
manner:
a. Within 30 days of the Defendants’ execution of this Consent
n Jud_gmentl Defendants shall deliver to the Secretary three
payments made out to the U.S. Department of Labor in this
manner: “U.S. Department ofLabor."’ The payments will be as
follows:
i. $45,500 will be paid '(consisting of $22,750 in back
wage payments to current and former empioyees; and
922,750 as liquidated damages to those same current
and former employees);
ii. $4,500 will-be a payment of a negotiated civil money

penalty.

CONSENT JUDG|V|ENT ' 7 ' ' U.S, Department of Labor, Office of the Solicitor
pAGE _ 8 300 Fifth Avenue, suite 1120, seattle wA 93104
(phone) 206-757-6762

 

(facsirniie) 206-757-6761

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

Case 2:17-cv-00961-JLR Docurnent 65 Fiied 03/13/19 Page 9 of 15

b. The payments shall be made directly to the U.S. Department
of Labor either by certified check or money order, with the
category of payment identified in the memo line (Hoa Back
Wages/Liquidated Damages or Hoa CMPs) and mailed to the
Western Regional Office,' U.S. Dept. of Labor, Wage and Hour
Div., 90 7th Street, Suite 13-10.0, San Francisco, CA, 94103-
6710. A|ternativeiy, Defendants may make these payments
through the Department’s oniine payments system by ACi-i
transfer, credit card, debit card, or digital wailet.

i. For the back wage and liquidated damages payments
Defendants Wili access the system by going to:
https://pav.oov/oub|ic/formlstart/77761888 or by going
to www.pay.gov and searching for “VVHD Back \Nage
Payment Form - VVes-tern Region.”

ii. For the civil money penalty payment, Defendants will
access this system by going to:
https://ioay.qov/pu-biiclform/start/77743734 or by going
to www.pay.gov and searching "VVl-lD Civil lVloney
Pena|ty Payment Form - Western Region.”

c. The.- Secretary will distribute the back wages and liquidated
damages to the persons named on Exhibit A, or to their

estates if necessary, in his sole discretion, and any money not

CONSENT JUDGiViENT U.S. Department of Labor, Office of the So|icitor
pAGE _ 9. 300 Firth Avenue, suite 1120, seattle, wA 93104
(phone) 206~757~6762

(facsirniie) 206-757-6761

 

 

 

10
11
12
13
14
1`5
16
17
18
19
20
21

22

 

 

Case 2:17-cv-00961-.JLR Document 65 Filed 03/19!19. Page 10 of 15

so paid within a period of three (3)`years from the date of its
rec-eipt, because of an inability to locate the proper persons or
because of their refusal to accept it, shall be deposited in the
Treasury of the United States, as miscellaneous receipts,
pursuant to 29 U.S.'C. § 216(c).

2. _in the event of. default in timely making the payments identified
herein, the Secretary may move this Court for enforcement of this Judgment.
Further, in the event of defau|t, post-judgment interest shall accrue on the
monetary portion of this Consent -Judgment that remains due in accordance with
28 U..S.C. § 1961. interest shall continue to accrueuntil such time as ali
monetary portions due under this Consent Ju.dgment are fully satisfied

C. iliiisceiianeous Provisions

1. NOTiCE OF R|GHTS. Within thirty (30) calendar days of the date
that the last Defendant signs this Consent Judgment, Defendants shall provide
each of their employees with a copy of the “Notice of Rights,” attached as Exhibit
B, which summarizes the terms of this Consent Judgment and provides guidance
from the U.S. Department-of Labor regarding the rights of employees, including
protection from retaliation, under the FLSA. Exhibit B will be translated into
__\/ietnamese within 15 calendar days after the parties have fully executed this
Consent Judgment. Thereafter, Defendants shall provide a copy of Exhibit B to
all newly~hired employees before 'or'by the dates said employee begins

performing work for Defendants.

CONSENT JUDG[V|ENT U.S. Department of Laborl Offlce of the Soiicitor
PAGE _ 10 300 Fifth Avenue, Suite 1120, Seatt|e, WA 98104
(phOne} 206-757-6762

(facsimiie} 206-757~676'|

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

Case 2117~cv~00961-JLR Document 65 Filed 03/13!19 Page 11 of 15

2. FOSTlNG. Within thirty (30) calendar days of the date that the last
Defendant signs this Consent Judgment, Defendants shall post U.S. Dep.artment
of Labor-approved posters regarding the minimum wage and overtime provisions
of the FLSA, in prominent locations at all of their current and future facilities
Copies of said posters are available for download at
ht_tps://www.gol.qov/vvhclr_e_gs/combliance/oosters/flsa.htm.

3. TRA|N|NG,. Within six (6') months of the date that the last Defendant
signs this Consent Judgment, the Defendants shall permit the Wage and Hour
Division, Seattle District 'Office to conduct a training for all employees, which shall
be compensable time for which Defendants’ employees shall receive pay.
Defendants shall work with the VVage and Hour Division, Seattle District Office
regarding any training sess-ion. Topi'cs to be covered by such training must
include, but are not limited t.o: minimum wage, overtime1 the definition of hours
worked, breaks and recordkeeping provisions of the FLSA.

4. ADVERTlS|NG. Within three (3) months of the date the last
Defendant signs this Consent Judgment, the Defendants shall purchase a half-
page advertisement in the Northwest Vietnamese News for the Weekday and
weekend editions to consist of information for employers and for employees
regarding their rights and responsibilities under the Falr Labor Standards Act in
En_glish and Vletnamese. The advertisement shall include the Hoa logo and

business entity name and the Wage and Hour Division logo and contact '

information for the Seattle District.Office. A draft of that advertisement in English_

CONSENT JU'DGi\/iENT U.S. Department of Labor, Office of the Solicitor
pAGE _ 11 300 Fifth Avenue, Suite 1120, Seattlel WA 98104
(phone) 206-757-6762

(facsimile) 206-757-6761

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

Case 2:17~cv-00961-JLR Document 65 Filed 03113/19 Page 12 of 15

is attached to this Consent Judgment as Exhibit C. Exhibit C Will be translated
into Vietnamese within 15 calendar days after the parties have fully executed this
Consent Judgment and the advertisement will be published in the Vietnamese
language.

ij 5. THIRD P.ART¥ l\/|ONITOR. Defendants agree to obtain an audit to
determine whether they are complying with the FLSA and the regulations issued
thereunder. Specifica|iy, within twelve (12) months of the date that the last
Defendants signs this Consent Judgment,` Defendants shall obtain an audit of
their compliance with the FLSA and regulations issued thereunder, to be
conducted by a third-party monitor, who shall be hired at Defendants’ expense
The third-party monitor vvill prepare a written report that summarize the steps
taken to completethe audit and the findings of the audit concerning Defendants’
compliance with the FLSA. Defendants shall provide copies of the written reports
to the'Wage and Hour Divi-siona United States Department of Labor, .Attn:
Assistant District Director lVlanuel Lucero, 300 Fifth Ave., Suite 1130, Seatt|e, VVA
96104.

6. Defendants shall cooperate in full with the'third-party monitor,
including providing the monitor access to Defendants’ facilities, employees, and
payroll and time records.

a. if the third-party monitor finds violations of the FLSA, orl

regulations issued thereunder, that result in back Wages due,

CONSENT JUDGNIENT U.S. Department.of Labor, Office of the Solicitor
PAGE _ 12 300 Fifth Avenue, Suite 1120, Seatt|e. WA 93104
(phOl'iS) 206-757-6762

(facsimi|e) 206-757-6761

 

 

 

 

10

11

12

13

14

15

16`

17

18.

19

20

21

22

 

 

Case 2:17-.cv-00961-JLR Document 65 Filed 03/13/19 Page 13 of 15

Defendants shall pay the wages as promptly as possib|e, but no later
than thirty (30) days thereafter.

b. if the third-party monitor directs changes in Defendants’
policies or procedures, or directs Defendants to take action to comply
with the FLS'A or regulations issued thereunder, Defendants shall do
so.

c. The third-party monitor shall investigate incidents or
allegations or complaints of retaliation and may report them to
Defendantsl lf not resolved in a satisfactory manner, the monitor shall
report any such incidents, allegations or complaints to the U.S.
Department of Labor.7

d. . The third-party monitor shall have the duty to conduct off-site
interviews with Defendants’ employees; such interviews and other
communications between employees and the third-party monitor may,
at the option of the employee, be kept confidential, except as to
authorized representatives of the United States Department of Labor.
C'opies of all notes and interviews conducted by the monitor may be
turned over to V\lage and l-lour, if requested by -Wage and Hour.

e. Discrimination or retaliation by Defendants against any person
for cooperating with the third-party monitor is prohibited to the full_extent

of the law, as provided in 29 U.S.C. § 215(a)(3_).

CONSENT JUDGi\/iE`NT \ U.S. Department of Labor, Office of the Solicitor
pAGE _ 13 300 Fifth Avenue, suits 1120, seattle wA 9'6104

(phone) 206-757-6762
(facsimile} 206-757-6761

 

 

 

10`

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cv-00961-.]l_Rl Document 65 Filed 03!13!19 Page 14 of 157

7. The resolution of this proceeding with the filing of this Consent
Judgment shall not act as, or be asserted as, a bar to back wage recovery by any
employee not named on the ExhibitA for any period not specified therein.

8. j Each party shall bear all fees and other expenses (including court
costs and attorney’s fees) incurred by the party in connection with any stage of
this proceeding l

lT lS FURTHER ORDERED that this Court shall retain jurisdiction of this
action for the purposes of enforcing compliance with the terms of this Consent

Judgment for five years.

lTis so oRoEREo. : ' QA Q& 5
Date: l';| mgch ,2019 - -

Th Hon. James L. Robart .
UNiTE STATES DlSTR|CT JUDGE

 

PRESENTED BY:

KATE S. O’SCANNLA|N
Solicitor of Labor

JANET l\/l. HEROLD
Regional Solicitor

BRUCE L. BROVVN
Associate Regional Solicitor

  

l a 1
AsieAiL e. vouiz

Seni'or Trial Attorney
Attor.neys for the Secrerary of Labor

Date: i\i|'iai”Ci'l 13, 2019

 

 

CONSENT JUDGMENT U.S. Department of Labor, Offi'ce of the Solicitor

pAGE _ 14 300 Firth Avenue, suite 1120, seaitie, wA 96104
(phone) 206“757-6762

(`facsirniie) 206-757-6761

 

 

 

 

' . .tjate:

 

 

Case 2. 17 -cv- 00961 JLR Document 6_5 Filed 03113!19 111age 15 of 15

Date:i n 1

 

 

' §Date: 2 5 '

 

' 7 'ERI'G_`PRAWFZ’__ _ __ 1 7T'“r:i“_r)f1146/ti_a_!!_ij)j_

 

' -c'o_iiisE;NTvuoer~/iem -
ease -_15 -

 

n - f _Y 11 'oAsAr.oN aooseva..r inc
"9y Erto Pravrtz

z -Ho_}4 sAi§oN-BALLARD mo
.9y. EncPraviiz " "

':111:1"€12//12 292/921 1711/reitz
; ziv_rcHai._LE Neuyerv‘r>aavrrz, 'mdrvrduaiiy ._ .

 

` - ? f ` iarromey for Defendants

 

 

 

 

 

U:S Department oft-Labor Offioe ofthe 391 error
300 Fifth _A_vent'_ie 691191120,6691116 WA 93104

 

(ph`onei206 75?»3?-62 _ -

 

 

Case 2:17-Cv-00961-JLR Document 6511 Filed 03/13/19 Page 1 of 1

Case No.: 2:’|7-CV-00961-JLR
Secretary of Labor v. Hoa Salon Roosevelt, et a|.

CO'NSENT JUDGIV|ENT - EXHIBIT A ` l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Co|umn A Co|umn B
Last First BWs Due LDs Due Tota| Due
1 Do Tri'eu Thi Thuy $491.41 $491.41 $982.-81
2 Duong Julie $101.21 $101.21 $202.41
3 Lam |(im P. 5112.78 $112.78 $225.56
4 Le Diep Hoang. Thuy $71.36 $71.36 $142.71
5 Le Hoang-Anh T. $`1,400.88 $-1,400.8$ $2,801.76
6 Le Thanh Tu T. $1,113.85 $1,113.85 $2,227.71
7 Ngo Phan _ $432.90 $432.90 5865.80
8 Nch Nhi Truong Thi $185.46 $185.46 $370.92
9 Nguyen Bich l<ieu T. $1,769.18 $1,769.18 $3,538.35
10 Nguyen Diem-Ngoc Hoang $218.45 $218.45 $436.90
'1.1 Nguyen 'Diem Thi $1,234.80 $1,234.80 $2,469.60
12 Nguyen Ha T. $235.67 $235.67 $471.35
13 Nguyen Hong Loan T. $2,109.27 $Z,109.27 $4,218._53
14 Nguyen Huung 532.40 532.40 $64.81
15 Nguven Ngoc-Anh T. $753.97 $753.97 $1,507.94
16 Nguyen Ngoc Bich T. $1,433.99 $1,433.99 $2,867.98
17 Nguven Phuong T. $1,1`42.79 $1,142.79 $2,285.58
13 Nguyen Thi T $95.29 $95.29 $190.58
19 Nguven Thu $209.02 $209.02 $418.04
20 Nguyen Xuan Hong-Thi $2,067.25 $2,067.25 $4,134.50
21 Ong C`hau $355.20 $355.20 $710.'40 '
22 Pham le Phuong $755.08 $755.08 $1,510.17
23 Pham Ngoc Ha T. $1,726.21 $1,726.21 $3,452.41
24 Phan Viet Thi $874.11 $874.11 $1,748.21
25 Quach Diana X. $694.77 $694.77¢ $1,389.54
26 To_ng Hao' N|y $501.23 $5[)1.23 $1,002.45
27 Tran Loan K. $278.01 $278.01 $556.01
28 Tran\ Lv lV|y $1,7`02.91 $1,702.91 $3,405.82
29 Tran Mai-Huong Thi $123.90 $123.90 $247.81
30 Tran Phuong Kim $525.64 $525.64 $1,053.29

 

 

522,750.00 Total BWs+LDs:\ $45,500.00

 

 

Case 2:17~cv-009'61-JLR Document 65-2 Filed 03/13/19 'Page 1 of 1

NOTI'C'E OF RlGHTS
` TO CURRENT AND FORN|ER EMPLOYEES OF HOA
SALON ROOSEVELT AND
HOA SALON BALLARD

Under federal law, you have the right to:
' ~ Be paid at least the minimum Wage for all hours Worked;

¢ Be paid for overtime at a rate of one and one-half of your regular rate for all hours you Work
over 40 in a Workweek;

- Generally, you are Working When you are required to be at your Workplace, including
time you are Waiting for customersl

- You are also typically considered Working When you take short breaks that are
approximately 20 minutes or shorter. For longer break periods, if you are not
completely free of Work (e.g., expected or allowed to take a client in the middle of
your unpaid lunch break5 doing Work for the salon like laundry or cleaning in
between clients), you are also considered Working and must be paid for that tirne.

0 Have your employer keep accurate records of the hours you Work, and put that information on
your paystub;

» Not be retaliated against or intimidated for (l) participating in an invesiigation by the United
States Department of Labor, or (2) exercising your rights under federal law. This means your
employer cannot_do or threaten to -do any of the following because you spoke with the
Department of Labor, complained about your pay or Work, or asserted your legal rights: fire
you; refuse to pay you for all hours you worked', or ask you to return all or a portion of amounts '
paid to you as a result of a lawsuit for back Wages.

 

You are receiving this notice as part of a settlement between the U.S. Department of Labor and your
j employer Hoa Salon Roosevelt,` Hoa Salon Ballard; its owners and managing agents Eric Pravitz and
l l\/[ichelle Nguyen Prayitz.

P|ease contact the U.S. Department of Labor if you have any
questions about your rights under federal law.
DOL - Wage and Hour Division
300 5th Avenue, Suite 1130
Seattle, WA. 9'8104
(206) 398-8039

 

 

.QE.@: tied seek .mo.§om e~_`Q:Q m wm co__mm mel 3 mmb._>&n. m:.__o@. 9 zo.`,~oE\§E m..E.~

.mva-`-w.v.mww wm ._onm._ do ~:U.Eu.._.mawg .w.D map pumt._Ou
._o _Eo_mm=m_.~__€:z<>om_._ou.>>>>>>="w&§ mem _.:ocm:t££ o.EE .E"_

 

.mEmm._ _._:o> m_:.mwo._mxe omw>_ce_.=o `_oh_ ._o ._on.®¢_ »6 ~:eEtmamn_ .w._._ m_._~ m::oB:ou
._£ >m._s >:m E :e> ~w:mmmm Bm=m~o.~ 5 =o> 95 2 ._o>o_aEe t_=o> ._£ _mme_= mm x

 

¢mnc._:c mco;a uaw hammonia ho_.cm.._ w_ao>o_QEm
.50> new _momm>_., cce manor x._o>> Eo> ».o w_o._oowa Eso 50> amax _e_:o£w :o> .Emn_ womm>> scm
Umx._o_.s manor >_v_om>> gm >=mu .=._0> 20 mEoo_.& 293on amax op uo§_oma mm L_e>o_aEm 50>

uOZ_n_.n.-m_v_n_m_OUmw_

, _ .v_emz§i_o_.s >m_u-r_m>mm
m E v_._o>> eo m._:er cv norm >mn_ UE BE um_:mma 50> mmE= N:.-_. emma mg Hm:E :0> _>__.EoceO

n><."_ ms=._.~._m>O
.o\_or uopcomon
wc_E _Emuoc, e£ wm =o>> mm m>>m_ mmo_.: £_>> >_QEoo 31sz mno>o_QEm chozompo._a mm>o_aEm
L_Bmo‘_m cum mmmm>> E:EE_E ._ocmE m.__:_oma w__sm_ mpme oEom .uwx._o>> Eor_ comm ._£ mmm>>
E:EE_E _m‘_cuoe, m£ Hmmm_ wm 2 E:oEm Hm:E momm>> _ES 50> cowan eeoa m wm i_o >me m£ >n_
c_mn_ m:m :0> t co>m_ .._:o; ama mm.hw do mmm>> E:EE,_E _Emnmc, m£ mem_ wm nme mg utsz :o>

"wZOC,UDDmD DZ< m_O<>> 5_35=2__2

. .wmm_ 5 moEEE am ,5 _mxmo§

term co mci wmcz_o£ om_m mE._. a.v_oo_o o_.= tea um§otoa v_._o>> >qm _o:m _>m_o m£ mcmann ego
2 919 _.:o¢ mc:m>mb _EmEBm:o how m_._=_m__s ,m_.:£mr=. c_ Equ mci mmc:_o£ wE._. .oo:m>em

:_ vco>> 05 mm>oaam um>o_a&m ._:o> abc l5 §§ch UoEuoto.Q V_co>> __m nova ume mg ._m:E :o>

n.n_m_v__m_O_>> wEDOI

mm~_.__m.¢_ ._:o> __so:v_ .v_.~o>> :o>
m._=o_._ __m ._£ mwmm>> .=£ com =:»~ umwa on 2 Emt of m>m: :o> ._ex._o>> :o_mm =_m: m m<

 

